 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDAir CaliforniaandMiscellaneousWarehousemen,Drivers&Helpers,Local 986, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,'Peti-tionerand, Air Line Dispatchers Association,AFL-CIO,2Petitioner.Cases21-RC-10597,21-RC-10600,21-RC-10603,and21-RC-10601March 1, 1968DECISIONAND DIRECTION OF ELECTIONSBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNUpon separate petitions duly filed under Section9(c) of the National Labor Relations Act, asamended, a consolidated hearing was held beforeHearing Officer Barton W. Robertson of the Na-tional Labor Relations Board. Thereafter, the Em-ployer and Teamsters filed briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardfinds:1.The Employer, Air California, is a scheduledpassenger air carrier operating a shuttle servicebetween Santa Ana; San Francisco, Oakland, andSan Jose, in California.4 It has no current plan toextend its service to any point outside the State. Ithas performed only one charter flight to a pointoutside the State of California, and anticipates thatany further charter flights would not exceed one-tenth of one percent of its business. The Employeris subject to regulation by the California PublicUtilities Commission and has a certificate of publicconvenience and necessity therefrom. It does notpossess a Civil Aeronautics Board certificate, butitsflight crews and mechanics are required by lawto be licensed by the Federal Aviation Agency. AirCalifornia does not train pilots or other personnelfor other airlines and does not transport any mailfor the U.S. Government. It has no -arrangementwith other airlines for interchanging tickets, nor doother airlines sell Air California tickets. While theCompanyhonors numerouscredit cards, it does nothonor any universal air travel cards. The Employeris listed,-in the "Official Airline Guide,"as an "In-tra-StateCarrier."The parties do not contest the Board's jurisdic-tion,and the Teamsters in its brief asserts that theBoard shouldinquire oftheNationalMediationBoard concerningits statutory jurisdiction,citingPacific Southwest Airlines, Inc.,5 a case before theNational Mediation Board in which it declined toassert jurisdiction. On the basis of the facts set forthabove, we conclude that the Employer is not sub-ject to the Railway Labor Act and adopt the stipu-lation of the parties thatit is an"employer" within,the meaning of Section 2(2) of the National Labor.Relations Act, as amended.It is apparent from a reading of the decision inPacific Southwest Airlinesthat the facts there weresubstantially similar to those in the instant case .6Based thereon, the National Mediation Board con-cluded thatPacific Southwest Airlineswas not a car-rier within the meaning of the Railway Labor Act,as amended, and dismissed the petition before it.Petitionerin 21-RC-10597, 21-RC-10600, and 21-RC-10603 alsoreferred to herein as Teamsters.Petitionerin 21-RC-10601also referred to herein as Dispatchers.The Employeralso filed a motion to reopen the record to adduceevidence of a change in its operations,which is ruled on hereinafter.4At thetime of the hearing,the flights were only between Santa Ana andSan Francisco,but a request was pendingto add twolocations The Em-ployer asserts that since that time. its certificate has been amended by theCalifornia Utilities Commission to include San Jose and Oakland. Califor-nia, and the Employer states in its brief that scheduled service to San Josewould commence October 23, 1967, with a complement of maintenancemechanics to be assigned there as of October 20, 1967 These facts werenot disputed by any party, and were in fact tacitly admitted See fn9. infraAccordingly, we assume for purposes of thisDecisionthat these changeshave been accomplishedIn the matter ofRepresentation of Eniploiees of the Friedbin Aeronau-tics, Inc., doingbusiness asPacificSoudntestAirlines - Airlines Pilots,FileNo C-2200-decided March 18, 1954, "Determination of Craft or Class ofthe NationalMediation Board," Volume 3, p 136 ThedecisioninPacific Soudan est Airlinesreveals the following Theoperationwas that of a scheduled passenger carrier between several loca-tions inCalifornia, and the rates were on file with and regulated by thePublic Utilities Commission of that State The Civil Aeronautics Adminis-trationhad issued a commercial operator's certificate to the carrierauthorizingit to operate carrying passengers intrastate, the Civil Aeronau-tics Board had never issued a Certificate of Public Convenience and Neces-sity required of a carrier engaged in interstate commerce, and it was notshown that the carrier had ever applied for such a certificate There was nocontention or evidence that the carrier transported mail for or under con-tract with the United States Government Evidence was presented to in-dicate that a traveller purchasing a ticket to travel from a point in Califor-nia to a point outside that State. or vice versa might be carried withinCalifornia on equipment of Pacific Southwest A ticket for such a trip couldbe purchased from a bureau or agency engaged onlyin sellingtickets fornumerousairlines. amongthem Pacific Southwest, and the latter's ticketswere clearly marked to indicate that travel was via that airline and such ser-vices were confined to California This was limited to part of PacificSouthwest's route,and there was no evidence showing any exchange of' in-terstate" passengerswith otherairlines atthe other locations of this line,there wasno evidence to indicatethere was any interchangeagreement orunderstandingwith any other carrier or agency, and there was noevidenceas to the volumeor extent of such traffic Between 1949 and 1954the carrier had only oneflightoutside of California, a charter trip, whichNMB statedwas "an isolated occasion [which] cannot reasonably be con-strued asaffectingthe normalcommercial operationsas a commoncarrierby airengaged in intrastate business "170 NLRB No. 1 AIR CALIFORNIAAccordingly, we are persuaded that the Employerherein is not, and would not be found by the Na-tionalMediation Board,to be, a carrier within themeaning of the Railway Labor Act but is an em-ployer over whom we will assert jurisdiction if itsoperations satisfy the standards for legal and discre-tionary jurisdiction.-The Employer's gross revenue during the pastyear was more than $500,000 and its out-of-Statepurchases werein excessof $50,000. It is apparentthat the value of the purchases across State linesestablishes our legal jurisdiction, and the volume ofgross revenue exceeds that necessary for the asser-tion of jurisdiction over local passenger transitsystems.'We therefore find that the Employer isengaged in commerce within the meaning of theAct and that it will effectuate the policies of theAct to assert jurisdictionherein.2.The labor organizations involved -8 claim torepresent certain employees of the Employer.3.Questions affecting commerce exist concern-ing the representationof certain employees of theEmployer within the meaning ofSections9(c)(1)and 2(6) and (7) of the Act.4.The Employer has facilities at San Francisco,Santa Ana, Oakland, and San Jose all in California.9At the Orange County Airport in Santa Ana (hereincalled Santa Ana airport)ithas a maintenancefacility,terminal facility,dispatchoffice,andwarehouse facility, and its general offices are con-tiguous to that airport. It has terminal and cargofacilities and ticket counters at the San FranciscoInternationalAirport, with a district sales office indowntown San Francisco. According to Employer'smotion, it now has mechanics located at the SanJose facility.At the time of the hearing, the Em-ployer had a total of about 260 employees, includ-ing 17 pilots, 17 copilots, 18 flightengineers, 16mechanics(including 2 maintenance supervisors),2 maintenancerepresentatives,and 12 rampagents.Only the latter 80 employees are involvedherein.The pilots, copilots, and flightengineersallworkout of Santa Ana, and at that location there werealso 12 rampagents,6 maintenance mechanics, and1maintenance -mechanic foreman. The Employer'sSan Franciscooperationswere manned by eight'The Board has decided that it will effectuate the policies of the Act toassert jurisdiction over all transit systems which do a gross volume of busi-ness of at least $250,000 per annumCharleston Transit Co.,123 NLRB1296.'The International Association of Machinists and Aerospace Workers,AFL-CIO, referred to herein as IAM, intervened on the basis of a showingof interest in 21-RC-10597 and 21-RC-10600'See fn4, supraThe Employer filed a motionto reopenthe recordbecause of these new circumstances to take evidence on the status of main-tenance mechanics to be stationed at San Jose,contendingthey should beincluded in the same unitas its othermechanics The Teamsters, while op-posing the motionto reopen, agreed that if San Francisco mechanics are in-19maintenancemechanics and one maintenancemechanic foreman, and the Employer indicated atthe hearing that when it began operations at SanJose two of the San Francisco maintenancemechanics would be transferred to that' new loca-tion. Its two maintenance representatives are as-signed to Lockheed Aircraft Service, Ontario,California, but they also spend 1 day each week atthe Santa Ana airport.Air Line Dispatchers Association, AFL-CIO, inCase 21-RC-10601, seeks a separate unit of air-craft dispatchers, excluding all other employees.Neither the Teamsters nor IAM intervened in thatproceeding, and they do not seek to represent thesedispatchersThe Employer and Association stipu-lated that the unit sought is appropriate and thatthe chief dispatcher is a supervisor who should beexcluded from the unit. Therefore we find, in ac-cordance with the agreement of the parties, that thedispatchers constitute a unit appropriate'for collec-tive bargaining within the meaning of Section 9(b)of the Act.The Teamsters seeks three separate units10 of:(A) all flight crews, i.e., pilots, copilots, andflight engineers (21-RC-10597);(B) allmaintenancemechanics and main-tenance representatives at Employer's SantaAnaandOntario,California,facilities(21-RC-10600);(C) all ramp agents (21-RC-10603).The Employer contends that only a single unit ofthese three groups, but including the mechanics atits other locations, and excluding the maintenancerepresentatives at Ontario, is appropriate. The IAMagrees with the Teamsters that three separate unitsare appropriate and seeks to represent two suchseparate units-one of flightcrews and one of themaintenance mechanics and maintenance represen-tatives. Unlike the Teamsters, however, IAM wouldinclude mechanics at all other locations.Flightcrews:The primary responsibility of thepilots is to fly the aircraft, and obviously their prin-cipal work is performed away from the work loca-tions of other employees of the Employer. Copilotsare in charge of monitoring the flight, handlingradio transmission, writing position reports, andeluded with the Santa Ana mechanics, that the San Jose mechanics shouldalso be in the same unit The IAM did not state a position on the Em-ployer's posthearing motion,but as it had agreed with the Employer thatthe San Francisco and Santa Ana mechanics belong in the same unit, it ap-pears that LAM would agree that San Jose mechanics would also properlybe a part of the same unit Accordingly, we find it unnecessary to reopenthe record and hereby deny the Employer's motion We construe the posi-tion of the Employer and IAM, as more fully detailed below, generally to bethat maintenancemechanics must be treated on an employerwide basis10Boththe Teamsters and lAM expressed their desire to participate in anelection inany unit orunits foundappropriate 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDperforming other general work during the flight.Flight engineers make preflight aircraft inspections,monitor the various systems of the aircraft, andcontrol the power in takeoff, flight and landing,pursuant to instruction of the pilot. The entire crewmust be aboard at least 20 minutes before depar-ture time, during which period they go through a"before-start" and an "after-start" checklist (i.e.,starting engines).Each crewmember must have anFAA license for his specialization. They areseparatelysupervised"andweardistinctiveuniforms. Pilots receive monthlysalarieswhich aretwice as much as mechanics and, three times morethan ramp agents.Although as alleged by the ' Employer, there issome interchange of functions, in that flightcrewsmay help ramp agents with some of thebaggageand housekeeping tasks, and its policy is topromote from within, we do not find this signifi-cant.The record shows and we find any main-tenance mechanics' transfers into the flightcrewt2occurred only after extensivetrainingand qualifica-tion by FAA certification. This is thus not an ordi-nary instance of promotion based on experience orlength of service. Further, the instances in whichflightcrews perform other tasks are sporadic andisolated and there is no showing of any employeeperforming the essential functions of a flightcrewmember during the operation of the plane in flightor in preparation therefor.In view of the foregoing and the record as awhole,it isapparent that the flight members arehired for their, specialized skills and they have sig-nificantly differentinterestsfrom those of otheremployees which justifies their representation in aseparate unit. As there is no bargaining history forany of the Employer's employees and no unionseeks to represent the flightcrews as part of abroader unit, we find that the flightcrews constitutea separate unit appropriate for collective bargain-ing.Maintenancemechanics:As noted hereinabove,maintenancemechanics are stationed atSanta Ana, San Francisco, and San Jose. Theycheck the aircraft at certain specified intervals fornecessarymaintenance and do various kinds ofrepair work. Under FAA regulations, after every 95hours of flight each aircraft must undergo an inter-mediate check, which involves a thoroughinspec-tion of the plane and various repairs to equipment.During the first 9 days of September 1967, just be-forethehearingherein,theEmployerwasauthorized to conduct such checks only at SantaAna, and it transported two groups of two to threemechanics from San Francisco to Santa Ana towork with Santa Ana mechanics in making thechecks. On September 9, 1967, FAA gave approvalfor the Employer to conductintermediatechecks atSan Francisco as well, and the Employerassertsthat this will necessitate increased rotation in thefuture with mechanics traveling in both directions,depending on the location of the aircraft when thecheck is required. Teamstersclaimsthe making ofintermediate checks at San Francisco will obviatethe need to transport such teams. The Employertestified that when the San Jose and Oakland routeswere approved there would also be interchange ofmechanics to these locations fromthe existingfacilities.The mechanics are required to have FAA licen-ses; those employed by the Employer either wereexperiencedorhadcompletedanaircraftmechanics course before their employment, and theEmployer provides them additional schooling. Allmaintenancemechanics are underthe assistant vicepresidentof maintenance,who has sole authority tohire, fire, or disciplinemechanics.All such em-ployees are interviewed by him atSantaAna beforebeing hired, and he aloneauthorizestheirtime off,assigns their vacations, and prepares coverageschedules as to the numberof employeesneeded.Since allmaintenancemechanics, no matterwhere located, have the same basic qualifications,are hired by the same supervisor at the same loca-tion, require an FAA license, perform the samefunctions on the very same equipment under identi-cal supervision, and are subject- to interchangewhen and where there is a need of their skills, wefind that all maintenance mechanics at all facilitiesof the Employer belong in the same unit.The Employer has one maintenance foreman atSantaAna and another at San Francisco. TheTeamsters contends these foremen are supervisorsand should be excluded, while the IAM and theEmployer would include them. They report directlyto the vice president of maintenance. Each isgenerally responsible for maintenance work done athislocation,andeachactuallydoes somemechanic's work, but they appear to spend the bulkof their time doing paperwork. They monitor thework to insure that the high standards are main-tained, and they have authority to "sign-off" anairplane as "air-worthy." However, neither has theauthority to effect any personnel changes, and any" The parties stipulated that the chief pilot is a supervisor and that thechief flight engineer is not a supervisor The chief pilot reports to the ex-ecutive vice president through the assistant vice president of flight opera-tionsi'One flight engineer formerly was a maintenance mechanic,and twoother maintenance mechanics have been accepted into flight engineer jobs AIR CALIFORNIA21recommendations they may make are indepen-dentlyevaluated.While they prepare workschedules, the Employer asserts that they are basedon a predetermined automatic rotation system.They act as liaison between the chief inspector andthe maintenance mechanics and also relay instruc-tions to them from the vice president of main-tenance, but there is no indication that they exer-cise independent judgment in performing thesefunctions.We conclude that as they do not possess any ofthe indicia of supervisory authority but rather act asinspector-leadmen and serve as a conduit to conveyEmployer's responsible direction, we shall includethemaintenance foremen in the unit hereinafterfound appropriate.Maintenance representatives: These two menappear to monitor or inspect the heavy main-tenance performed under contract on Employer'saircraft by employees of Lockheed Aircraft ServiceatOntario,California.One of the maintenancerepresentativesmust be on duty at Lockheedbetween the hours of 8 p.m. and 6 a.m. during a 4-day workweek, and the two decide between them-selves the schedule of the days on which each willbe present. In addition, each of them regularlyspends about 8 hours a week at Santa Ana engagedin regular maintenance mechanic functions alongwith the other mechanics. The Teamsters and IAMwould include them, while the Employer would ex-clude them as supervisors.These maintenance representatives determine theamount of work, including overtime, to be per-formed on an aircraft on any given day, and theydecide whether potential defects should be repairedimmediately or deferred, determine the sequence inwhich work is to be performed, insure that workmeets the Employer's standards, and "sign-off" anaircraft found "air-worthy." They do none of thework, but confine their responsibility to overseeingitsperformance.However, they do not directLockheed employees; rather, their work instruc-tions are given to the Lockheed supervisors, whotransmitthem to the employees.While therepresentatives are unlike the mechanics and main-tenance 'foremen in that they are authorized topurchase parts on an emergency basis up to $5,000,itappears that before the decision is made, theyconsult with the executive vice president, who inturn looks to the Lockheed engineering staff for thefinal word on the necessity of the parts.As they exercise no supervisory authority overany of the Employer's employees, have the sameskills and interests as the maintenance mechanics,and regularly perform maintenance mechanic workat Santa Ana, we find they are not supervisors andshall include them with the maintenance mechanicsin the unit hereinafter found appropriate.Ramp agents: These are the only employees whorequire no FAA licenses. They roll the stairs up tothe plane, load and unload baggage, clean the in-side of the aircraft, restore the commissary, attachthe air start units to the plane, and plug the groundpower unit into the aircraft. At Santa Ana themechanics occasionally assist the ramp agents, butat San Francisco, where no ramp agents are em-ployed, the maintenance mechanics, perform allramp agent duties.In view of the fact that maintenance mechanicsand ramp agents regularly perform the same func-tions, we find that these categories share a commu-nity of interest and that they belong in the same ap-propriate unit.In view of the foregoing, we shall direct electionsby secret ballot in the following units of employees,which we find to be appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:(A) All aircraft dispatchers employed by theEmployer, excluding all other employees, guards,the chief dispatcher, and all other supervisors asdefined in the Act.(B) All flightcrews of the Employer includingpilots, copilots, chief flight engineer, and flight en-gineers, but excluding all other employees, guards,the chief pilot, and all other supervisors as definedin the Act.(C) All maintenance mechanics and ramp agentsof the Employer at its facilities located in SantaAna, San Francisco, San Jose, and Oakland,California, including allmaintenance representa-tives at Ontario, California, and the maintenancemechanic foremen at its Santa Ana and San Fran-cisco facilities, but excluding all other employees,guards, and supervisors as defined in the Act.[Direction of Election13 omitted from publica-tion. ]"An election eligibility list, containing the names and addresses of allthe eligible voters,mustbe filed by the Employer with the RegionalDirector for Region 21 within 7 days after the date ofthisDecision andDirection of Election The Regional Director shall make the list availableto all parties to the election No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe electionwhenever proper objections are filed.Ext elsior Undei wearInc,156 NLRB 1236